Case 4:19-cr-20190-MFL-SDD ECF No. 39, PageID.436 Filed 01/02/21 Page 1 of 12




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,                   CASE NO. 19-cr-20190

                   Plaintiff,               JUDGE: Hon. Matthew F. Leitman
Vs.

BRANDON M. EDWARDS,

                     Defendant,
__________________________________________________________________
BLAINE LONGSWORTH                GLENN M. SIMMINGTON P33626
Assistant United States Attorney Law Office of Glenn Simmington, PLLC
Attorney for Plaintiff            Attorney for Defendant
600 Church Street                 503 S. Saginaw Street, Ste. 700E
Flint, MI 48502                   Flint, Michigan 48502-1861
Phone: (810) 766-5177             810-820-3076
Blaine.Longsworth@usdoj.gov       gsimmington@gmail.com

_________________________________________________________________



                     COMBINED
MEMORANDUM OF LAW IN REPLY TO GOVERNMENT’S NOTICE OF
             SUPPLEMENTAL AUTHORITY

                                      and

          SUPPLEMENTARY REPLY TO GOVERNMENT
      RESPONSE OPPOSING MOTION FOR COMPASSIONATE
                       RELEASE


       The government devotes a significant portion of its Notice of Supplemental

Authority, [ECF No. 36], simply to preserve an issue.        Specifically, as the

                                        1
Case 4:19-cr-20190-MFL-SDD ECF No. 39, PageID.437 Filed 01/02/21 Page 2 of 12




government previously argued, (in United States v. Ruffin, 978 F.3d 1000 (6th Cir.

2020)), it preserves here its position that USSG Section 1B1.13 is an “applicable”

policy statement for defendant-initiated compassionate release motions, and that

USSG Section 1B1.13 cmt Note 1(A)(ii)’s enumerated reasons for granting

compassionate relief remain exclusive, even after the First Step Act. That Note’s

“catchall” provision, the government argues, delegates to the BOP (and not to the

courts) the task of identifying other reasons to grant compassionate release.

      As its vehicle to preserve that argument here, the government

brings to this Court’s attention United States v. Jones, ___ F.3d ___, No.

20-3701, 2020 WL 6817488, *6 (6th Cir. Nov. 20, 2020).

      Plainly, the government has every right to preserve its legal argument that

“[t]he Jones majority opinion [concluding] that USSG Section 1B1.13 is not an

‘applicable’ policy statement for defendant-initiated compassionate release

motions . . . is incorrect.” (See Government Notice of Supplemental Authority,

pp.1-2.) But it does not follow that the “Jones majority” opinion’s conclusion and

analysis lack majority support, among the several Courts that have considered, and

ruled upon, the issue. The reverse, in fact, is true.


   A. The “weight of authority” runs counter to the government’s
      urging that USSG Section 1B1.13, even after the First Step Act,
      is still an “applicable” policy statement for defendant-initiated
      compassionate release motions, and therefore remains binding.
                                           2
Case 4:19-cr-20190-MFL-SDD ECF No. 39, PageID.438 Filed 01/02/21 Page 3 of 12




       Federal courts may reduce a prisoner’s sentence under the circumstances

outlined in 18 U.S.C. Section 3852(c). Under Section 3852(c)(1)(A)(i), a court

may reduce a prisoner’s sentence “if it finds that” (1) “extraordinary and

compelling reasons warrant such a reduction” and (2) the reduction is “consistent

with applicable policy statements issued by the Sentencing Commission.” Prior to

2018, only the Director of the Bureau of Prisons (“BOP”) could file these kinds of

“compassionate-release motions.” United States v. Brown, 411 F. Supp. 3d 446,

448 (S.D. Iowa 2019).

      Congress’ 2018 passage of the First Step Act, however, “amend[ed]

numerous portions of the U.S. Code to promote rehabilitation of prisoners and

unwind decades of mass incarceration.” Brown, 411 F. Supp. 3d at 448 (citing

Cong. Research Serv., R45558, The First Step Act of 2018: An Overview 1 (2019)).

In an effort to improve and increase the use of the compassionate-release process,

the First Step Act amended Section 3852(c)(1)(A) to allow prisoners to directly

petition courts for compassionate release, removing the BOP’s exclusive

“gatekeeper” role.

      Congress made this change in Section 603(b) of the First Step Act. Section

603(b)’s purpose is enshrined in its title: “Increasing the Use and Transparency of

Compassionate Release.” Section 603(b) was initially a standalone bill that

“explicitly sought to ‘improve the compassionate release process of the Bureau of
                                        3
Case 4:19-cr-20190-MFL-SDD ECF No. 39, PageID.439 Filed 01/02/21 Page 4 of 12




Prisons.’” Brown, 411 F. Supp. 3d at 451 (quoting Granting Release and

Compassion Effectively Act of 2018, S. 2471, 115th Cong. (2018)).

      The amendment to Section 3852(c)(1)(A) provided prisoners with two direct

routes to court: (1) file a motion after fully exhausting administrative appeals of the

BOP’s decision not to file a motion, or (2) file a motion after “the lapse of 30 days

from the receipt . . . of such a request” by the warden of the defendant’s facility,

“whichever is earlier.” 18 U.S.C. Section 3852(c)(1)(A). These changes gave the

“district judge . . . the ability to grant a prisoner’s motion for compassionate

release even in the face of BOP opposition."

      Congress never defined the term “extraordinary and compelling reasons,”

except to state that “[r]ehabilitation . . . alone” does not suffice. 18 U.S.C. Section

994(t). Rather, Congress directed the Sentencing Commission to define the term.

Id. The Commission did so prior to the passage of the First Step Act, but has not

since updated the policy statement. See U.S.S.G. Section1B1.13 cmt. n.1(A)-

(D). In subsections (A)-(C) of an Application Note to U.S.S.G. Section1B1.13, the

Commission enumerated three specific “reasons” that qualify as “extraordinary

and compelling”: (A) terminal illness diagnoses or serious medical, physical or

mental impairments from which a defendant is unlikely to recover, and which

“substantially diminish” the defendant’s capacity for self-care in prison; (B) aging-

related health decline where a defendant is over 65 years old and has served at

                                          4
Case 4:19-cr-20190-MFL-SDD ECF No. 39, PageID.440 Filed 01/02/21 Page 5 of 12




least ten years or 75% of his sentence; or (C) two family related circumstances: (i)

death/incapacitation of the only caregiver for the inmate’s children or (ii)

incapacitation of an inmate’s spouse, if the inmate is the spouse’s only caregiver.

See id. cmt. n.1(A)-(C).

     Critically, here, however, the policy statement also added a catchall

provision that gave the Director of the BOP the authority to determine if “there

exists in the defendant’s case an extraordinary and compelling reason other than,

or in combination with” the other three categories. Id. cmt. n.1(D).

      Thus, implicitly recognizing that it is impossible to package all

“extraordinary and     compelling” circumstances into three neat boxes, the

Commission made subsections (A)-(C) non-exclusive by creating a catchall that

recognized that other “compelling reasons” could exist. See United States v.

Urkevich, 2019 WL 6037391, at *3 (D. Neb. Nov. 14, 2019) (noting that

Section1B1.13 never “suggests that [its] list [of criteria] is exclusive”); United

States v. Beck, --- F. Supp. 3d ----, 2019 WL 2716505, at *8 (M.D.N.C. June 28,

2019) (“Read as a whole, the application notes suggest a flexible approach . . .

[and] recognize that the examples listed in the application note do not capture all

extraordinary and compelling circumstances.”).

      And notably, here, the Commission has not updated its policy statement to

account for the changes imposed by the First Step Act, and the policy statement is

                                          5
Case 4:19-cr-20190-MFL-SDD ECF No. 39, PageID.441 Filed 01/02/21 Page 6 of 12




now clearly outdated. The very first sentence of Section 1B1.13 constrains the

entire policy statement to motions filed solely by the BOP. And an Application

Note also explicitly confines the policy statement to such motions. See U.S.S.G.

Section 1B1.13 (“Upon motion of the Director of the [BOP] . . . the court may

reduce a term of imprisonment . . . .”); id. at cmt n.4 (“A reduction under this

policy statement may be granted only upon motion by the Director of the

[BOP].”); see also Brown at 449 (describing the old policy statement as

“outdated,” adding that the Commission “has not made the policy statement for the

old [statutory] regime applicable to the new one.”); United States v. Ebbers, --- F.

Supp. 3d ----, 2020 WL 91399, at *4 (S.D.N.Y. 2020) (describing the old policy

statement as “at least partly anachronistic”).

      Accordingly, a majority of district courts have concluded that the “old policy

statement provides helpful guidance, [but] . . . does not constrain [a court’s]

independent assessment of       whether ‘extraordinary and compelling reasons’

warrant a sentence reduction under Section 3852(c)(1)(A).” United States v. Beck,

--- F. Supp. 3d ---- , No. 13-cr-186-6, 2019 WL 2716505, at *6 (M.D.N.C. June

28, 2019); see also Brown, 411 F. Supp. 3d at 451 (“[T]he most natural reading of

the amended Section 3582(c) . . . is that the district court assumes the same

discretion as the BOP Director when it considers a compassionate release motion

properly before it.”); United States v. Fox, 2019 WL 3046086, at *3 (D. Me. July


                                           6
Case 4:19-cr-20190-MFL-SDD ECF No. 39, PageID.442 Filed 01/02/21 Page 7 of 12




11, 2019) (“[D]eference to the BOP no longer makes sense now that the First Step

Act has reduced the BOP’s role.”); United States v. Redd, 2020 WL 1248493, at *7

(E.D. Va. Mar. 16, 2020) (“Application Note 1(D)’s prefatory language, which

requires a [catchall] determination by the BOP Director, is, in substance, part and

parcel of the eliminated requirement that relief must be sought by the BOP

Director in the first instance. . . . [R]estricting the Court to those reasons set forth in

Section1B1.13 cmt. n.1(A)-(C) would effectively preserve to a large extent the

BOP’s role as exclusive gatekeeper, which the First Step Act substantially

eliminated . . . .”); United States v. Young, 2020 WL 1047815, at *6 (M.D. Tenn.

Mar. 4, 2020) (“[T]he dependence on the BOP to determine the existence of an

extraordinary and compelling reason, like the requirement for a motion by the

BOP Director, is a relic of the prior procedure that is inconsistent with the

amendments implemented by the First Step Act.”); Maumau, 2020 WL at *2-*3

(D. Utah Feb. 18, 2020) (collecting cases).

        While it is true that Section 3852(c)(1)(A) requires courts to act consistently

with applicable policy statements under the Sentencing Guidelines, the plain fact

remains that the Sentencing Commission simply has not issued a policy statement

that addresses prisoner-filed motions post-First Step Act:

        There is no policy statement applicable to motions for compassionate
        release filed by defendants under the First Step Act. By its terms,
        the old policy statement applies to motions filed by the [BOP]
        Director and makes no mention of motions filed by defendants . . .
                                            7
Case 4:19-cr-20190-MFL-SDD ECF No. 39, PageID.443 Filed 01/02/21 Page 8 of 12




       The Sentencing Commission has not amended or updated the old
       policy statement since the First Step Act was enacted, nor has it
       adopted a new policy statement applicable to motions filed by
       defendants.

Beck, --- F. Supp. 3d ----, 2019 WL 2716505, at *5 (citations omitted).

      Indeed, the introductory sentence of Section 1B1.13, “[u]pon motion of the

Director of the [BOP] . . . the court may reduce a term of imprisonment,” limits

the policy statement’s scope to a procedural scheme exclusively involving the BOP

that does not exist anymore. And comment 4 of Section 1B1.13’s Application Note

expressly states that “[a] reduction under this policy statement may be granted only

upon motion by the Director of the [BOP].” Accordingly, by its own terms, the

scope of the old policy statement is clearly outdated and, at the very least, does not

apply to the entire field of post-First Step Act motions.

      In other words, for prisoner-filed motions, there is a gap left open that no

“applicable” policy statement has addressed. Therefore, the policy statement may

provide “helpful guidance” but does not limit the Court’s independent assessment

of whether     “extraordinary and compelling reasons” exist under Section

3582(c)(1)(A)(i). See Beck at *6.

      Based, therefore, on the applicable “weight of authority,” whether the Ruffin

opinion, the Jones opinion, or any other opinion, may have utilized dicta while

setting forth an analysis of whether defendant-initiated motions for compassionate

                                          8
Case 4:19-cr-20190-MFL-SDD ECF No. 39, PageID.444 Filed 01/02/21 Page 9 of 12




release must face the rigors of (or be “bound” by) Section 1B1.13, is without

relevance here. That is an academic question, (or, in the present context, a

“procedural” one), which this Court need not answer.



         SUPPLEMENTARY REPLY TO GOVERNMENT
       RESPONSE OPPOSING MOTION FOR COMPASSIONATE
                       RELEASE


      Brandon Edwards, Defendant, hereby supplements his November 23, 2020

Reply to Government Response Opposing Motion for Compassionate Release

[ECF No. 35], as follows:

   A. Milan Facility Developments:

      Since Mr. Edwards’ November 23, 2020 filing, (specifically, on December

16, 2020), in an unrelated Eastern District of Michigan judicial opinion, the

Honorable David M. Lawson adopted the United States Government’s assertion

that “[FCI Milan] is besieged by an ongoing and escalating outbreak of the

[COVID-19] disease.” (United States v. Michael Hue Thompson, Case No. 19-

20380, ECF No. 108, PageID.757.). Nothing, so far as Mr. Edwards is aware, has

changed within FCI Milan in the roughly 2 weeks that have passed since the

government’s December 16, 2020 acknowledgment.




                                        9
Case 4:19-cr-20190-MFL-SDD ECF No. 39, PageID.445 Filed 01/02/21 Page 10 of 12




      This exacerbating situation, coupled with Mr. Edwards’ progressively

worsening overall physical condition, (as laid out in his November 23 filing), only

heightens – and certainly does not diminish – his risk of mortality while he remains

at the facility. This Court, and at this stage, apparently, only this Court, can

provide a remedy for Mr. Edwards’ “extraordinary and compelling need” to be

released.


   B. Mr. Edwards’ Medical Condition, and Medication Regimen, Developments:

      In addition to the asthma-related medications referenced in Mr. Edwards’

November 23, 2020 filing(s), (which filings described the increasing need for such

medication, over the time Mr. Edwards has been housed at FCI Milan), this Court

should also take note of his ongoing need for medication to control his

hypertensive disorder, (or high blood pressure disease). Specifically, Mr. Edwards

has been prescribed hydrochlorothiazide, once per day. (See attached Exhibit F.)



   C. Further Section 3553(a) Factors Information:

Mr. Edwards hereby adopts by reference the information set forth in the several

letters of support that are attached, as Exhibit G1 through G6.




                                         10
Case 4:19-cr-20190-MFL-SDD ECF No. 39, PageID.446 Filed 01/02/21 Page 11 of 12




                                  CONCLUSION

      Based upon all the above-cited authorities, in addition to those cited in Mr.

Edwards’ previous filings in support of his request for a compassionate release-

based reduction in sentence, and upon the reasons set forth throughout, Mr.

Edwards respectfully requests that this Honorable Court will grant his motion for a

compassionate release/reduction in sentence.



                                         RESPECTFULLY SUBMITTED,

Dated: January 2, 2021                  s/Glenn M. Simmington
                                        GLENN M. SIMMINGTON P33626
                                        Attorney for Defendant
                                        503 S. Saginaw St., Ste. 700E
                                        Flint, MI 48502
                                        (810) 820-3076
                                        gsimmington@gmail.com



                          CERTIFICATE OF SERVICE

       The undersigned certifies that on the 2nd day of January 2, 2020, the above
Combined Memorandum of Law in Reply to Government Notice of
Supplemental Authority and Supplemental Reply to Government Response
Opposing Motion for Compassionate Release, and this Certificate of Service,
were filed electronically. Notice of this filing will be sent to all parties by operation
of the Court’s electronic filing system. Parties may access this filing through the
Court’s system.



                                         s/Glenn M. Simmington
                                         GLENN M. SIMMINGTON P33626
                                           11
Case 4:19-cr-20190-MFL-SDD ECF No. 39, PageID.447 Filed 01/02/21 Page 12 of 12




                                      12
